Citation Nr: 0819275	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, which is currently rated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for generalized 
anxiety disorder, which is currently rated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.

In March 2008, the veteran's representative filed a motion to 
advance this case on the docket due to the veteran's advanced 
age.  The Board granted the motion in June 2008, pursuant to 
38 U.S.C.A. § 7107 (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's spine disability has not been manifested by 
unfavorable ankylosis of the entire thoracolumbar spine.

2.  The veteran's spine disability has not been manifested by 
an intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.

3.  The veteran's generalized anxiety disorder does not 
result in more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss.

4.  The veteran's unemployability is not a result of 
functional impairment due solely to his service-connected 
disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).

2.  The criteria for a disability rating in excess of 30 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, Part 4, 4.130, Diagnostic Code 
9411 (2007).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities alone have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2007).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

I.  Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 50 percent disability rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.  In 
this case, however, the consideration of DC 5003 will not be 
advantageous to the veteran because his current rating is 
already higher than the ratings assignable under DC 5003.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for  Rating 
Intervertebral Disc Syndrome Based on Incapacitating  
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 60 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

In this case, at no time has the veteran shown thoracolumbar 
symptoms to be of such a nature or severity or to result in 
such functional impairment as to warrant a schedular 
evaluation in excess of the assigned 40 percent rating.  The 
September 2005 VA examination showed range of lumbar flexion 
to 70 degrees flexion with pain and stiffness at 50 degrees.  
Lateral flexion to the right and left was 15 degrees with 
pain at the lumbar spine and radiating down the buttocks.  
Therefore, there is no ankylosis of the entire thoracolumbar 
spine.

The current 40 percent rating takes into account the factors 
of pain, fatigue, weakness, and lack of endurance after 
repetitive use.  No higher rating is warranted under DeLuca.

The spine disability should not be rated under the IVDS 
criteria because there is no evidence of IVDS.  Also, the 
veteran reported to the September 2005 VA examiner that he 
has not had any incapacitating episodes within the prior 12 
months.

II.  Anxiety

Diagnostic Code (DC) 9411 is assigned for the disability of 
anxiety and is part of the schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Since the RO assigned a 
disability rating of 30 percent, the only issue on appeal is 
whether a higher rating is warranted.  The general rating 
formula for mental disorders assigns a 50 percent rating on 
the basis of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran underwent a VA examination for mental disorders 
in September 2005.  The VA examiner reported the veteran's 
mood to be mildly anxious.  His affect was broad and 
appropriate.  There were no suicidal or homicidal ideations, 
hallucinations, delusions, or panic attacks.  The veteran 
exhibited normal thought and speech.  Judgment and insight 
were present.  The veteran reported difficulty sleeping due 
to bad dreams.  He loses his temper easily and is impatient 
and nervous.  Overall, the VA examiner concluded that the 
veteran's anxiety symptoms were relatively mild.

VA treatment records through June 2006 show the nature and 
severity of the veteran's generalized anxiety disorder to be 
consistent with the findings from the September 2005 VA 
examination.

Because the veteran's anxiety symptoms do not approximate 
those required for a higher rating of 50 percent, the claim 
must be denied.

III.  TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2007).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R. § 3.341.  That is, TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities.  38 C.F.R. § 4.19.

The veteran does not qualify for TDIU because his combined 
rating 60 percent.  Furthermore, the September 2005 VA 
examiner opined that the veteran's unemployability is 
dependent not only on his lumbosacral spine problems, but it 
is due to his generalized weakness where age has played a 
significant role for the last 15 years.  The DAV medical 
consultant's opinion of September 2006 recites the conclusion 
that the veteran is unable to obtain employment.  Thus, the 
Board finds that the veteran's unemployability is not a 
result of functional impairment due solely to service 
connected disabilities. 

IV.  Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's July 2005 notice letter described the evidence 
necessary to file claims for an increased rating and TDIU, 
and met all the requirements noted above; including informing 
the veteran that it was ultimately his responsibility to see 
to it that any records pertinent to his claim are received by 
VA.  The Board acknowledges that the veteran was not given 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until March 2006.  To whatever extent Dingess 
or the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), concerning the specific notice to be given in 
claims for increase, requires more extensive notice, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  He appealed the disability evaluation 
assigned.  He was given the specific requirements for an 
increased rating for the disability at issue in the rating 
decision and in the statement of the case, so he has actual 
notice of those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

Entitlement to an increased rating in excess of 40 percent 
for degenerative arthritis of the lumbar spine is denied.

Entitlement to an increased rating in excess of 30 percent 
for generalized anxiety disorder is denied.

Entitlement to TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


